— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), *566rendered January 30, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the defendant’s motion to withdraw his plea of guilty is granted, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment.
An examination of the minutes of the plea allocution proceeding makes clear that the defendant was never informed, nor can it reasonably be concluded that he understood, that if he failed to appear on the date scheduled for sentencing, the court could impose a harsher sentence than that promised in consideration of his guilty plea. Thus, the defendant should have been permitted either to withdraw his plea of guilty or to accept the imposition of a greater sentence than that originally negotiated (see, People v Cook, 130 AD2d 503; cf., People v Gamble, 111 AD2d 869). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.